PER CURIAM.
K.O. appeals an order adjudicating him to be delinquent. We affirm in part and reverse in part.
K.O. argues that the evidence was legally insufficient to convict him of the charge of aggravated assault. We affirm on authority of L.R.W. v. State, 848 So.2d 1263, 1266 (Fla. 5th DCA 2003).
The State concedes that there is an error in the adjudicatory order. On count two, the charge of criminal mischief, the State acknowledges that the charge must be reduced to specify that the damage was under $200. See § 806.13(l)(b)l., Fla. Stat. (2004).
Affirmed in part, reversed in part, and remanded for correction of adjudicatory order.*

 K.O. does not challenge the adjudication of delinquency on count one, the charge of throwing a deadly missile in violation of section 790.19, Florida Statutes (2004).